—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Garry, J.), entered March 23, 1994, which, upon a jury verdict finding it 100% at fault in the happening of the accident, is in favor of the plaintiff and against it in the principal sum of $172,000.
Ordered that the judgment is affirmed, with costs.
On January 12, 1990, the plaintiff suffered injuries when he slipped and fell on water that was on the floor near a water fountain at Dewey Junior High School in Brooklyn. There was evidence adduced at trial that water spilling from the water fountain was a recurring problem of which the defendant was aware. The jury, therefore, properly concluded that the defendant had constructive notice of the condition that caused the plaintiff’s injuries (see, Hirschman v City of New York, 193 AD2d 581; Weisenthal v Pickman, 153 AD2d 849). Balletta, J. P., O’Brien, Santucci and Florio, JJ., concur.